Citation Nr: 1033478	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for a psychiatric disorder currently identified as posttraumatic 
stress disorder (PTSD) with anxiety and adjustment disorder. 

3.  Entitlement to service connection for bilateral knee 
disorder.

4.  Entitlement to an initial compensable evaluation for post-
operative residuals of left wrist fracture (left wrist 
disability). 

5.  Entitlement to service connection for right ankle disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

 
INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 2002 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  
In the January 2008 decision, the RO denied service connection 
for flat feet, a bilateral knee disorder, and a right ankle 
disorder.  The RO also granted service connection for a left 
wrist disorder (rated as noncompensable) and an anxiety disorder 
(rated 10 percent), but denied service connection for PTSD.  In 
an August 2008 decision, the RO granted service connection for 
PTSD, and rated the Veteran's combined psychiatric disability at 
30 percent and identified it as PTSD to include anxiety disorder 
and adjustment disorder.   The issues on appeal are characterized 
accordingly. 

Jurisdiction over the case was subsequently transferred to the 
Regional Office in Lincoln, Nebraska (RO).  

The issue of entitlement to service connection for right ankle 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2009 correspondence, the Veteran stated that he 
wished to withdraw his appeal for service connection for flat 
feet.

2.  In a May 2009 correspondence, the Veteran stated that he 
wished to withdraw his appeal for a higher initial evaluation for 
his service-connected psychiatric disorder.

3.  The medical evidence of record does not show that the Veteran 
has a current chronic bilateral knee disability.

4.  The Veteran's left wrist disability is manifested by 
traumatic arthritis with limited range of motion and diminished 
grip strength. 


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive 
appeal on the issue of entitlement to service connection for flat 
feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2009).

2.  The criteria for a withdrawal of the Veteran's substantive 
appeal on the issue of entitlement to a higher initial evaluation 
for psychiatric disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2009).

3.  The criteria for entitlement to service connection for 
bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

4.  The criteria for an initial 10 percent evaluation, and no 
higher, for post-surgical residuals of left wrist fracture have 
been met.  8 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5214, 5215 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. § 4.114, Diagnostic Code 7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
 
In regard to the left wrist disability claim, it arises from the 
Veteran's disagreement with the initial evaluation following the 
grant of service connection.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the Court of 
Appeals for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No 
additional discussion of the duty to notify is therefore 
required. 
 
With respect to the service connection claim, VA is required to 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform the 
Veteran of the type of information and evidence that VA will seek 
to provide, and of the type of information and evidence, the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so VA 
must specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
Here, prior to the January 2008 RO decision in the matter, VA 
sent a letter to the Veteran in October 2007 that addressed all 
of the notice elements concerning his claim.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  In the notice letter, VA also 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that the VCAA duty to notify was 
fully satisfied as to the Veteran's claim. 
 
In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
 
In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with examination in July 2008 to determine the nature and 
severity of alleged disorders.  The examination is fully adequate 
for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007). 
 
The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   
 
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Dismissal of Claims 

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200. 
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing. 38 C.F.R. § 20.204(b). 
 
The record reflects that the Veteran perfected an appeal of the 
January 2008 rating decision that denied entitlement to service 
connection for flat feet and that assigned an initial 30 percent 
evaluation for PTSD. Thereafter, the Veteran indicated in his May 
2009 correspondence to VA that he wished to withdraw his appeal 
with respect to these claims.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of 
entitlement to service connection for flat feet and the issue of 
entitlement to a higher initial evaluation for PTSD.  See 38 
C.F.R. § 20.204.  Accordingly, the claims will be dismissed.

3.   Service Connection Claim 

The Veteran seeks entitlement to service connection for a 
bilateral knee disorder.  He asserts that he injured his knees as 
a result of participating in over 35 jumps as a paratrooper, 
carrying heavy equipment, and running.  He reports that he has 
experience symptoms of bilateral knee pain since service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection 
for bilateral knee disorder.  The Veteran's service treatment 
records show complaints of knee pain in service.  

A May 2006 service treatment record shows the Veteran complained 
of right knee pain after he sustained injuries in a vehicle 
accident, but there were no objective medical findings of any 
knee abnormalities.  The report of a May 2007 examination prior 
to separation showed normal bilateral knee evaluations, even 
though the Veteran indicated on the associated report of medical 
history that he experienced knee trouble and joint pains while in 
service.  On the medical history report, the examiner noted the 
complaints of right knee pain from May 2006.  

A September 2007 service treatment record shows that the Veteran 
had complained of bilateral knee pain for the past three years.  
On examination, there was evidence of patella tenderness on 
palpation, bilaterally, but no other findings of abnormalities 
were noted.  The Veteran was assessed with bilateral knee joint 
pain. 

In July 2008, the Veteran was afforded a VA examination in 
conjunction with his claim.  In the examination report, the 
examiner noted the Veteran's complaints of bilateral knee pain 
and right knee crepitus since service.  The examiner observed 
that there was no objective evidence of abnormalities in the 
either of the Veteran's knees.  It was noted that x-ray film 
revealed normal left and right knees.  The examiner found that 
the Veteran had normal bilateral knee examination with somatic 
complaints.  No diagnosis was provided for either knee.  

The post-service treatment records do not show that the Veteran 
has sought treatment for any knee problems.  A January 2009 VA 
treatment record shows that the bilateral knee testing revealed 
no abnormalities. 

It is again noted that in order to prevail on the issue of 
service there must be evidence of a current disability, an 
inservice disease or injury, and evidence of a medical nexus.  
See Hickson, 12 Vet. App. at 253. 

Here, initially, the Board notes that a review of the most recent 
medical evidence does not show a current diagnosed disorder for 
the right or left knee.  The July 2008 VA examination report did 
not reveal any abnormal findings in either knee. Although there 
is evidence that the Veteran complained of bilateral knee pain, 
the medical evidence does not show any current diagnosed 
disorders.  The Board notes that a symptom, such as pain, without 
a diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's assertion that he injured 
his knees during service.  The Board does not doubt the Veteran's 
credibly, his account of what were likely traumatic injuries to 
the knee(s) during service, and the accepted fact that in-service 
jumps as a member of the 82nd Airborne can often cause knee 
disability.  All this is readily accepted and not in debate.  
What is not shown, however, is the presence of a currently 
diagnosed knee disability.  The current medical examination 
revealed no abnormal findings, or a diagnosed disorder.  Absent a 
finding of a current disability, service connection is not 
warranted.  In addition, the Court has held that there can be no 
valid claim without proof of a present disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992);   Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Service connection is not warranted for 
this claim.   See Hickson, 12 Vet. App. at 253.  

In sum, the most recent medical evidence of record does not show 
the Veteran has a current left or right knee disability.  The 
July 2008 VA examination shows no objective findings of any knee 
abnormalities.  With no medical evidence of a current knee 
disability service connection must be denied.  Consequently, the 
benefit-of-the-doubt doctrine is not applicable to the Veteran's 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be 
denied.  If the Veteran is diagnosed with a knee disorder in the 
future he is encouraged to submit evidence of such and seek to 
reopen a claim for service connection. 

4.  Increased Rating Claim 

The Veteran seeks an initial compensable rating for his left 
wrist disability. 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  The relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where 
the rating appealed is the initial rating assigned with a grant 
of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's favor.  
38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the 
Board is responsible for determining whether the preponderance of 
the evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected left wrist disability is 
evaluated under the provisions of 38 C.F.R.4.71a, Diagnostic Code 
5215.   This Diagnostic Code provides a maximum 10 percent 
evaluation when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion limited 
in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5215.  

Normal range of motion in the wrist is 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 80 degrees of forearm 
supination, and 85 degrees of forearm supination.  See 38 C.F.R. 
§ 4.71a, Plate I.

Under Diagnostic Code 5214 higher evaluations are warranted when 
there is evidence of ankylosis in the wrist.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5214.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating for functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include on flare- ups or with repeated use, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R.     §§ 4.40, 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings are to be rated as degenerative 
arthritis.

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the disability is to be rated as follows: 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with x- ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, 10 
percent.  38 C.F.R. § 4.71a.

The Veteran seeks an initial compensable evaluation for left 
wrist disability.  He asserts that the symptomatology manifested 
by his disability is more severe than that reflected by a 
noncompensable evaluation.  The Board agrees with the Veteran. 

After review of the record, the Board finds that the evidence 
does support a compensable rating 10 percent, and no higher, for 
left wrist disability.   

A July 2008 VA examination report shows that the range of motion 
in the left wrist is limited to 21 degrees of dorsiflexion with 
objective evidence of stiffness and pain followed by fatigability 
and weakness with repetitive use.  It was noted that the Veteran 
had diminished grip strength at 4/5 and there was evidence of 
muscle atrophy.  The x-ray results revealed evidence of traumatic 
arthritis in the left wrist.  It was noted that the Veteran is 
left-handed.  

Subsequent VA treatment records continue to show evidence of 
limited range of motion, diminished grip strength and painful 
motion.  

Collectively, the medical evidence of record shows that the 
Veteran has traumatic arthritis with limited range of motion and 
diminished grip strength in his left wrist.  This disability 
picture more closely approximates the criteria associated with a 
10 percent evaluation under the provisions for arthritis with 
loss of motion.  As discussed above, this may be rated under 
Diagnostic Codes applicable for rating range of motion loss (when 
range of motion loss is so severe as to be compensable) or it may 
be rated as 10 percent disabling under Diagnostic Code 5003 (when 
range of motion loss in that joint is not so severe as to be 
compensable under applicable codes for rating range of motion 
loss).  

Here, the disability due to the limitation of motion in the left 
wrist is not compensable by itself under one of the applicable 
code for rating loss of range of motion - range of motion was 
only limited to 21 degrees on dorsiflexion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.   

The Board, however, has also considered the factors discussed in 
DeLuca, and affording the Veteran the benefit of any doubt, the 
Board finds that the Veteran's loss of left wrist dorisflexion 
warrants a 10 percent rating under Diagnostic Code 5215.  See 
38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as 
applied under DeLuca, 8 Vet. App. at 204-08.  The July 2008 VA 
examination report shows the objective evidence of stiffness and 
painful motion that is followed by fatigability and weakness with 
repetitive use.  Although the medical findings do not show a 
compensable limitation of motion on dorisflexion, after 
considering DeLuca criteria, however, the Veteran's 
symptomatology warrants an assignment of 10 percent rating for 
limitation of motion under Diagnostic Code 5215.  

A 10 percent evaluation is the maximum disability rating 
available for degenerative arthritis with loss of left wrist 
motion under Diagnostic Codes 5010 and 5215.  The Board notes 
that an increased rating is not available under Diagnostic Code 
5214 pertaining to wrist ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987).  The evidentiary 
record is negative for left wrist ankylosis, as his examinations 
repeatedly document left wrist range of motion.

In addition, the Board has considered whether the Veteran is 
entitled to a separate rating under Diagnostic Code 7801-7805 
(scars).   Here, the July 2008 VA examination report shows that 
the Veteran has two scars on his left hand as residuals of post-
surgical left wrist fracture.  There is no evidence that either 
scar is unstable, painful, or deep, or that scarring covers an 
area of at least 144 square inches so as to warrant a compensable 
rating at any point during this appeal.  See 38 C.F.R. § 4.118 
(2008); see also 73 Fed. Reg. 54708 (September 23, 2008) (the 
October 2008 revisions to 38 C.F.R. § 4.118 are applicable only 
to situations where the application for benefits is received by 
VA on or after October 23, 2008). 

Accordingly, the Board finds that an initial evaluation of 10 
percent, and no higher, for left wrist disability is warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5215, with DeLuca.   

The Board notes that the severity of the Veteran's symptomatology 
has been relatively constant throughout the period of this 
appeal; therefore, "staged" ratings are not warranted.  38 
C.F.R. § 4.118a; Hart, 21 Vet. App. 505.  The evidence of record 
does not show that the Veteran's symptomatology has varied during 
this appeal.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 38 C.F.R. § 
4.1.

Lastly, the Board has considered the issue of whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service- connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  Evaluations 
in excess of those assigned are provided for certain 
manifestations of the service-connected disability at issue, but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the currently assigned 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorders.  Moreover, the 
evidence does not demonstrate other related factors.  The Veteran 
has not required frequent hospitalization due to service-
connected disorders, nor does the Veteran report he has missed 
any work because of his disability.  In the absence of any 
additional factors, the RO's failure to consider or to refer this 
case for consideration of an extraschedular rating was not 
prejudicial.






ORDER

The appeal as to the denial of a claim for service connection for 
flat feet is dismissed.

The appeal as to the assignment of a higher initial evaluation 
for PTSD is dismissed.

Entitlement to service connection for bilateral knee disorder is 
denied. 

Entitlement to an initial evaluation of 10 percent, and no 
higher, for left wrist disability, is granted. 



REMAND

The Veteran seeks entitlement to service connection for right 
ankle disorder.  As explained further below, the Board finds that 
additional development is required prior to adjudication of the 
claims.  In particular, new VA examination is in order. 

The Board notes that a review of the Veteran's service treatment 
records show he complained of right ankle weakness and 
"rolling" of his ankle in service, and that he received 
treatment for mild right ankle sprain prior to his separation.   
While clinical evaluation at the examination prior to separation 
revealed that the lower extremities were normal, the Veteran 
specified in his report of medical history and documents attached 
thereto, that he was prone to "rolling" his right ankle and had 
ongoing complaints of right ankle pain and weakness.  

The record shows that the Veteran was afforded a VA examination 
in July 2008 in conjunction with his claim.  That examination 
report contains unclear findings as to the nature of any right 
ankle disorder, and it is inadequate for adjudication purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  
Specifically, the July 2008 examination report shows the Veteran 
had limitation of motion in his right ankle with stiffness.  
Oddly, however, while the examiner noted the limitation of motion 
with objective evidence of stiffness, the examiner provided an 
opinion that the Veteran had a normal examination with only 
somatic complaints.  The examiner failed to discuss further the 
abnormal findings noted upon examination. 

Additionally, the Veteran reports that subsequent to the July 
2008 examination he has been provided with an ankle brace by VA 
to treat his right ankle disorder.   See May 2009 statement in 
support of the case. 

 The Board finds that a new VA examination is in order to 
determine the whether the Veteran has any chronic right ankle 
disorder, and to obtain an opinion as to the likelihood that any 
such diagnosed disorder is related to service, including 
inservice right ankle sprain.  See 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.   By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain any 
VA and/or private records of pertinent 
medical treatment for left shoulder or heart 
problems that are not yet on file.  If any 
identified records cannot be obtained, a 
memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and the reasons 
why such attempts were not fully successful.

2.  After receipt of any additional records, 
the RO/AMC should then schedule the Veteran 
for a VA examination by the appropriate 
specialist, to determine the nature and 
likely etiology of any diagnosed right ankle 
disorder.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings from the 
examination, the examiner should provide a 
diagnosis for any current left shoulder 
disorder.  If no disability is found, then 
the examiner should so state in the 
examination report.  

Additionally, based on a review of the claims 
file and the clinical findings on 
examination, the examiner should be requested 
to provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that any right ankle 
disorder is etiologically related to service.  
A complete rationale should be given for all 
opinions and conclusions expressed. 

3.  The RO/AMC should then re-adjudicate the 
claim for service connection for right ankle 
disorder.  If the benefit sought remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



[Continued on following page.]


No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


